Citation Nr: 0323158	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

REMAND

In December 2002 the Board undertook additional development 
of this issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In conjunction with this development 
additional evidence, including a current psychiatric 
examination, was received.  However, the Federal Circuit has 
now held that 38 C.F.R. § 19.9(a)(2) is invalid.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
327 F. 3d (Fed. Cir. 2003).  The RO has not had the 
opportunity to review the additional evidence.  Accordingly, 
in order to ensure the veteran's right of due process, the 
case is REMANDED for the following:

The RO is requested to readjudicate the 
veteran's claim, to include consideration 
of the evidence added to the record since 
the April 2001 statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


